—In an action to recover damages for medical malpractice, the defendant Patrick William O’Daly appeals from so much of an order of the Supreme Court, Orange County (Hillery, J.), dated March 10, 1992 as denied his motion, inter alia, to direct the plaintiff to serve a further bill of particulars.
Ordered that the order is affirmed insofar as appealed from, with costs.
The response with respect to item two of the appellant’s *465demand for a bill of particulars, which sought particularization of his alleged acts of negligence, though unnecessarily verbose, does apprise the appellant of an adequate number of claimed negligent acts of commission or omission (see, Caudy v Rivkin, 109 AD2d 725).
The various other demands which are the subject of this appeal either sought evidentiary or irrelevant material or material which is otherwise not properly sought in a bill of particulars (see, Korneffel v Eiseman, 126 AD2d 518). Rosenblatt, J. P., Ritter, Friedmann and Krausman, JJ., concur.